             Case 1:20-cr-00326-ELH Document 48 Filed 06/15/21 Page 1 of 1

                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                       SOUTHERN DIVISION
                                      6411 IVY LANE, SUITE 710
                                    GREENBELT, MARYLAND 20770
                                         TEL: (301) 344-0600
                                         FAX: (301) 344-0019
                                      TOLL FREE: (888) 387-3384

JAMES WYDA                                                                      JOANNA SILVER
FEDERAL PUBLIC DEFENDER                                             ASSISTANT FEDERAL PUBLIC DEFENDER
                                                                                  Direct Dial: (301) 344-2319
                                                                                 E-mail: joanna_silver@fd.org

                                         June 15, 2021

The Honorable Ellen L. Hollander
United States District Court
District of Maryland
101 West Lombard Street
Baltimore, MD 21201

          Re:       July 8, 2021 Hearing Procedure
                    United States v. Shon Beck
                    Case No. ELH-20-0326

Dear Judge Hollander:

       I write on behalf of the parties regarding the July 8, 2021 hearing in the
above-captioned case. The court set this hearing in response to the May 28, 2021
letter motion in which Mr. Beck asked the court to strike its finding of incompetence
and proceed to sentencing. Given the unusual nature of both the request and the
procedural history of this case, the parties wanted to address the procedure for the
hearing with the court in advance.

       The parties agree that proceeding based on the expert reports previously filed
in this case should be sufficient for the court to revisit the issue of competency,
particularly given that the court made its initial competency finding based on those
reports. However, if the court would prefer, undersigned counsel can have her
expert available to testify. In addition, the parties have no objection to some degree
of questioning of Mr. Beck by the court, related to his ability to understand the
proceedings.

          Thank you for your consideration of these matters.

                                             Sincerely,

                                                   /s/
                                             JOANNA SILVER
                                             Assistant Federal Public Defender
cc: Paul Budlow, AUSA

                                                1
